Title: To Benjamin Franklin from Georgiana Shipley with a Postscript from Her Father, 22 [December] 1774
From: Hare-Naylor, Georgiana Shipley
To: Franklin, Benjamin



The 22d [December, 1774]
It is with infinite satisfaction, I am commission’d to assure my dear Dr. Franklin, how happy we shall be to see you at Twyford; Mama has had a very bad cold and cough, and my Papa has been laid up for this last week with the Gout in both his feet, which tho not an alarming [is] a very troublesome disorder; my sister Elizas and my time, has been wholly employ’d in reading aloud and endeavoring to amuse him, as in sickness it is alone in our power to express the gratitude and affection we feel, for the tenderest and best of Parents. I have the pleasure to tell you he is much better to day; and I dont doubt but your presence and conversation will make him quite well again.
Vanity is reckon’d by you Men a prevailing foible in our sex; I much fear the House of Shipley proves this to be too true, as we are grown excessively conceited of having acquired your good opinion, for we prefer Dr. Franklins commendation far before the finest things, the smartest Macaroni could say of us.
Do come as soon and stay as long, as more important affairs will permit you. I hope you believe we shall be rejoiced to have your company, and by the assistance of Books Chess and Electricity we flatter ourselves your holidays will pass not totally disagreeably. Papa says he will add a few lines to my scrawl, I therefore resign my pen to far abler hands and content myself, with assuring my dear Dr. Franklin how much I am, his Affectionate and Oblig’d
G  Shipley

Beebee begs compliments, and says he longs to see you, he grows fat and lively, and has as much liberty as even a North American can desire.



Dear Sir
Your Company is allways desirable but at present will be quite a Cordial to me. I am now grown well enough to relish Society, but not well enough to seek it abroad. I thank You for your valuable present and long to talk over the Contents with You. I hope the Address to the King is in a Stile of Loyalty. Some of the French Remonstrances pleasd me by conveying the freest Sentiments in the politest and most respectful terms. I am, Dear Sir, affectionately Yours
J St. Asaph
We shall expect You every day.

 
Addressed: Dr Franklin / Craven Street / Strand / London
